Exhibit 10.1

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (the “Agreement”), dated
as of September 17, 2020, is entered into and made by and between Mastech
Digital, Inc. a Pennsylvania corporation (the “Company”), and the Persons whose
names appear on the signature pages hereto (each such Person and any Person who
hereafter becomes a party to this Agreement pursuant to Section 2.13 of this
Agreement are each referred to herein as a “Holder” and, collectively, the
“Holders”).

WHEREAS, the Company entered into a Registration Rights Agreement (the “Original
Agreement”), dated as of July 13, 2017, with Ashok K. Trivedi Revocable Trust
and The Revocable Declaration of Trust of Sunil Wadhwani (the “Founder Trusts”),
in connection with the Securities Purchase Agreements, dated as of July 7, 2017
(together, the “Purchase Agreements”), pursuant to which the Company issued to
the Founder Trusts, and the Founder Trusts purchased from the Company, a total
of 857,144 shares (the “Founder Trust Shares”) of the Company’s common stock,
par value $0.01 per share (the “Common Stock”) on the terms and subject to the
conditions set forth therein;

WHEREAS, Sunil Wadhwani and Ashok K. Trivedi, the co-founders of the Company, as
well as certain of their respective Affiliates listed on Annex A hereto,
including the Founder Trusts, own shares of Common Stock in the aggregate amount
of 6,814,628 shares (which amount includes the Founder Trust Shares), which have
not been registered under the Securities Act (as defined below);

WHEREAS, the Board of Directors of the Company has authorized the Company to
file a shelf registration statement on Form S-3 to register certain securities
of the Company, including certain shares of Common Stock held by the co-founders
and their respective Affiliates, in order to allow the orderly entry into the
market place of such securities, to the extent such securities may not be sold
without registration under Rule 144 promulgated under the Securities Act; and
the Company anticipates that additional shelf registration statements may be
filed in the future;

WHEREAS, Section 3.8 of the Original Agreement provides that the Original
Agreement may not be amended or modified without written consent of the Company
and the Founder Trusts, and Section 2.12 of the Original Agreement provides that
the Company may not grant registration rights to holders of any securities of
the Company without prior consent of the Founder Trusts; and

WHEREAS, the Company and the Founder Trusts wish to provide all Holders with
registration rights with respect to the Registrable Securities (as defined
below) and to amend the Original Agreement in order to do so, as set forth
herein.

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein and in the Purchase
Agreements, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, intending to be legally bound
hereby, the parties hereto agree as follows.



--------------------------------------------------------------------------------

ARTICLE I

CERTAIN DEFINED TERMS

1.1 Definitions. For purposes of this Agreement:

“Affiliate” means, with respect to any Person, (i) any other Person of which
securities or other ownership interests representing more than fifty percent
(50%) of the voting interests are, at the time such determination is being made,
owned, Controlled or held, directly or indirectly, by such Person or (ii) any
other Person which, at the time such determination is being made, is
Controlling, Controlled by or under common Control with, such Person. As used
herein, “Control”, whether used as a noun or verb, refers to the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of a Person, whether through the ownership of voting
securities or otherwise.

“Block Trade” means an offering and/or sale of Registrable Securities by any
Holder on a block trade or underwritten basis (whether firm commitment or
otherwise) without substantial marketing efforts prior to pricing, including,
without limitation, a same day trade, overnight trade or similar transaction.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” means a Person that (i) is a party to this Agreement (or a permitted
transferee thereof under Section 2.13 hereof) and (ii) owns Registrable
Securities.

“Participating Holders” means Holders participating, or electing to participate,
in an offering of Registrable Securities.

“Person” means any individual, firm, corporation, company, partnership, trust,
incorporated or unincorporated association, limited liability company, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of any such entity.

“Registrable Securities” means 6,814,628 shares of Common Stock, in the
aggregate, held by the Holders, as set forth on Annex A; provided, however, that
shares of such Common Stock shall cease to be Registrable Securities (A) upon
the sale thereof pursuant to an effective registration statement, (B) upon the
sale thereof pursuant to Rule 144 (or any successor rule under the Securities
Act), (C) when such securities cease to be outstanding, (D) when all such
securities become eligible for immediate sale under Rule 144 (or any successor
rule under the Securities Act), without any time or volume limitations under
such Rule or (E) when such securities have been sold in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities pursuant to the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

“Registration Expenses” mean all expenses (other than underwriting discounts,
fees and commissions) arising from or incident to the performance of, or
compliance with, this Agreement, including, without limitation, (i) SEC, stock
exchange, FINRA and other registration and filing fees, (ii) all fees and
expenses incurred by the Company in connection with complying with any
securities or blue sky laws (including fees, charges and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, messenger and delivery expenses, (iv) the fees,
charges and disbursements of counsel to the Company and of its independent
public accountants and any other accounting and legal fees, charges and expenses
incurred by the Company (including any expenses arising from any special audits
or “comfort letters” required in connection with or incident to any
registration), (v) the fees, charges and disbursements of any special experts
retained by the Company in connection with any registration pursuant to the
terms of this Agreement, (vi) all internal expenses of the Company (including
all salaries and expenses of its officers and employees performing legal or
accounting duties), (vii) the fees and expenses incurred by the Company in
connection with the listing of the Registrable Securities on any securities
exchange and (viii) Securities Act liability insurance (if the Company elects to
obtain such insurance), regardless of whether any Registration Statement filed
in connection with such registration is declared effective. “Registration
Expenses” shall not include any Selling Expenses.

“Registration Statement” means any Registration Statement of the Company filed
with the SEC on the appropriate form pursuant to the Securities Act which covers
any of the Registrable Securities pursuant to the provisions of this Agreement
and all amendments and supplements to any such Registration Statement, including
post-effective amendments, in each case including the prospectus contained
therein, all exhibits thereto and all materials incorporated by reference
therein.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as Rule 144.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Selling Expenses” means all underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to all Registrable Securities registered by
the Participating Holders, all travel and other expenses associated with any
“road show” or other selling efforts incurred by the Holder(s) in connection
with any Demand Request, fees and disbursements of counsel to any Holder(s) and
the expenses of any liability insurance obtained by any Holder(s).

“Trivedi Affiliates” means, collectively, Ashok Trivedi, Ashok K. Trivedi
Revocable Trust, STP L.P., Edani L.P., Riveda L.P. and their respective
permitted transferees under Section 2.13 hereof.

 

3



--------------------------------------------------------------------------------

“WKSI” means a well-known seasoned issuer as defined in Rule 405 under the
Securities Act.

“Wadhwani Affiliates” means, collectively, Sunil Wadhwani, The Revocable
Declaration of Trust of Sunil Wadhwani, Wadhwani Partners No. 1 L.P., Wadhwani
Partners No. 2 L.P and their respective permitted transferees under Section 2.13
hereof.

ARTICLE II

REGISTRATION RIGHTS

2.1 Demand Registration

(a) Request by Holders. One or both of Holders may request that the Company
register the Registrable Securities. Upon receipt of a written request from a
Holder (the “Requesting Holder”) that the Company register the Registrable
Securities held by the Requesting Holder (a “Demand Request”), then the Company
shall, within fifteen (15) days after receipt of such Demand Request, give
written notice of such request (a “Request Notice”) to the other Holders,
provided, however, that if all Holders jointly request that the Company register
their Registrable Securities, then the Company shall have no obligation to
deliver any such Request Notice. Each Demand Request shall (x) specify the
number of Registrable Securities that the Requesting Holders intend to sell or
dispose of, (y) state the intended method of methods of sale or disposition of
the Registrable Securities and (z) specify the expected price range (net of
underwriting discounts and commissions) acceptable to the Requesting Holders to
be received for such Registrable Securities. Following receipt of a Demand
Request, the Company shall, subject to the limitations and conditions of
Section 2.1(c) and Section 2.5:

(i) use commercially reasonable efforts to cause to be filed, as soon as
practicable, but within forty-five (45) days of the date of delivery to the
Company of the Demand Request, a Registration Statement covering such
Registrable Securities which the Company has been so requested to register by
the Requesting Holder(s) and, if applicable, the other Holders who request to
the Company that his or its Registrable Securities be registered within ten
(10) days of their receipt of the Request Notice, providing for the registration
under the Securities Act of such Registrable Securities to the extent necessary
to permit the disposition of such Registrable Securities in accordance with the
intended method of distribution specified in such Demand Request; and

(ii) use commercially reasonable efforts to have such Registration Statement
declared effective by the SEC as soon as practicable thereafter and no later
than ninety (90) days after the filing of such Registration Statement.

(b) Effective Registration Statement. A registration requested pursuant to this
Section 2.1 shall not be deemed to have been effected unless a Registration
Statement with respect thereto has become effective and remained effective in
compliance with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
until (i) such time as all of such Registrable Securities have been disposed of
in accordance with the intended methods of disposition by the Holders thereof
set

 

4



--------------------------------------------------------------------------------

forth in such Registration Statement or (ii) such Registration Statement has
been effective for ninety (90) days; provided that if, after it has become
effective, such registration is interfered with by any stop order, injunction or
other order or requirement of the SEC or other governmental agency or court,
such period shall be extended for any period during which the Registration
Statement was not in effect.

(c) Limitation on Demand Registrations. The Company shall only be obligated to
effect three (3) Demand Requests pursuant to this Section 2; provided that the
Company shall only be obligated to effect one (1) Demand Request pursuant to
this Section 2 in the first twelve-month period beginning on the date of this
Agreement. The Company shall not be obligated to file a Registration Statement
pursuant to a Demand Request in the ninety (90) days immediately following the
date of this Agreement.

(d) Cancellation of Registration. The Requesting Holders shall have the right to
cancel a proposed registration of Registrable Securities pursuant to a Demand
Request under this Section 2.1 at any time and for any reason prior to the
effective date of the Registration Statement filed or to be filed in response to
such Demand Request. Such cancellation of a registration shall not be counted as
one of three (3) Demand Requests and, notwithstanding anything to the contrary
in this Agreement, the Requesting Holder(s) exercising such right to cancel
shall be responsible for all Registration Expenses incurred in connection with
such proposed registration prior to the time of cancellation unless such request
is either (i) the result of any act or omission by the Company that occurred
after the date on which such Demand Request was made, and such act or omission
would have a material adverse effect on the offering of the Registrable
Securities, or (ii) the result of the Company declaring a Blackout Period (as
defined in Section 2.5(a)). Upon receipt of notice of any such cancellation, the
Company shall revise, abandon or withdraw such Registration Statement, as
applicable.

2.2 Piggyback Registrations.

(a) Right to Include Registrable Securities. Each time that the Company proposes
for any reason to register any of its equity interests under the Securities Act,
either for its own account or otherwise, other than a rights offering or
pursuant to a Registration Statement on Form S-4 or S-8 (or similar or successor
forms) (a “Proposed Registration”), the Company shall promptly give written
notice of such Proposed Registration to all of the Holders (which notice shall
be given not less than fifteen (15) days prior to the expected filing date of
the Company’s Registration Statement or, in the case of a Block Trade, three
(3) business days before the expected filing of the Registration Statement) and
shall offer such Holders the right to request inclusion of any of such Holder’s
Registrable Securities in the Proposed Registration (the “Piggyback Notice”).
Subject to Section 2.6, no registration pursuant to this Section 2.2 shall
relieve the Company of its obligation to register Registrable Securities
pursuant to a Demand Request, as contemplated by Section 2.1 hereof. The rights
to piggyback registration may be exercised on an unlimited number of occasions.

(b) Piggyback Procedure. Each Holder shall have ten (10) days from the date of
receipt of the Piggyback Notice (or, in the case of a Block Trade, two
(2) business days) to deliver to the Company a written request specifying the
number of Registrable Securities such Holder intends to sell and such Holder’s
intended method of disposition. Any Holder shall have

 

5



--------------------------------------------------------------------------------

the right to withdraw such Holder’s request for inclusion of such Holder’s
Registrable Securities in any Registration Statement pursuant to this
Section 2.2 by giving written notice to the Company of such withdrawal;
provided, however, that the Company may ignore a notice of withdrawal made
within two (2) business days prior to the date the Registration Statement is to
become effective. Subject to Section 2.5(c) below, the Company shall use
commercially reasonable efforts to include in such Registration Statement all
such Registrable Securities so requested to be included therein; provided,
however, that the Company may at any time withdraw or cease proceeding with any
such Proposed Registration if it shall at the same time withdraw or cease
proceeding with the registration of all other securities originally proposed to
be registered.

(c) Underwritten Offering. In the event that the Proposed Registration by the
Company is, in whole or in part, an underwritten public offering of securities
of the Company, any request under this Section 2.2 shall specify that the
Registrable Securities be included in the underwriting on the same terms and
conditions as the securities, if any, otherwise being sold through underwriters
under such registration. The Holders whose Registrable Securities are to be
included in such Proposed Registration shall (together with the Company and any
other Company stockholders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form for
secondary public offerings with the managing underwriter or underwriters
selected for underwriting by the Company.

2.3 Shelf Registration.

(a) Inclusion in Shelf Registration Statement. At any time that the Company is
eligible to file a Registration Statement in accordance with Rule 415 under the
Securities Act or any similar rule that may be adopted by the SEC on Form S-1,
Form S-3 or any other available form (a “Shelf Registration Statement”), any one
or more of the Holders shall have the right to request in writing (which request
shall specify the Registrable Securities intended to be registered, the
transaction to be registered and, to the extent applicable, the intended methods
of disposition thereof) that the Company register any or all of such Holders’
Registrable Securities by filing with the SEC a Shelf Registration Statement,
including if the Company is at any time a WKSI, an automatic shelf registration
statement, covering such Registrable Securities (a “Shelf Request”). Within ten
(10) days of the Company’s receipt of a Shelf Request, the Company shall give
written notice to each Holder informing such Holder of the Company’s intent to
file such Shelf Registration Statement and of such Holder’s right to request the
registration of the Registrable Securities held by such Holder. The Company
shall, subject to the provisions of this Section 2.3(a), include in such
registration all Registrable Securities of each Holder with respect to which the
Company receives a written request for inclusion therein together with all other
documents reasonably requested by the Company and necessary to enable it to
include such Holder as a selling security holder within ten (10) business days
after the notice contemplated by the immediately preceding sentence is given to
the Holders. A Shelf Request shall count as a Demand Request in all respects
(including, without limitation, with respect to the requirements of
Section 2.1(a)(i) and (ii) and the limitations set forth in Section 2.1(c)).

 

6



--------------------------------------------------------------------------------

(b) Takedown. The Holders may at any time and from time to time request in
writing (a “Shelf Takedown Notice”) (which request shall specify the Registrable
Securities intended to be disposed of by Holders and the intended method of
distribution thereof) to sell pursuant to a prospectus supplement (a “Shelf
Takedown Prospectus Supplement”) Registrable Securities of such Holders
available for sale pursuant to an effective Shelf Registration Statement. The
Company shall use commercially reasonable efforts to, not later than the tenth
(10th) business day after its receipt of the Shelf Takedown Notice, cause to be
filed with the SEC the Shelf Takedown Prospectus Supplement, unless such sale
involves an underwritten offering, which is the subject of Section 2.3(c) below.
A request for a Shelf Takedown Prospectus Supplement may be withdrawn by the
initiating Holder prior to the filing thereof pursuant to Section 2.1(d) hereof.
A Shelf Takedown Notice shall not count as a Demand Request.

(c) Underwritten Shelf Offering. If a sale of Registrable Securities pursuant to
this Section 2.3 involves an underwritten offering, including a Block Trade, and
the applicable securities are to be distributed on a firm commitment basis by or
through one or more underwriters of recognized standing under underwriting terms
appropriate for such transaction, then, within five (5) business days of the
Company’s receipt of a Shelf Takedown Notice pursuant to Section 2.3(b), the
Company shall give written notice to each Holder who has elected to be included
in the Shelf Registration Statement informing such Holder of the Company’s
intent to file such Shelf Takedown Prospectus Supplement with the SEC and of
such Holder’s right to request the addition of such Holder’s Registrable
Securities to such Shelf Takedown Prospectus Supplement. The Company shall,
subject to the provisions of Section 2.7(b) and this Section 2.3(c), include in
such Shelf Takedown Prospectus Supplement all Registrable Securities of each
such Holder with respect to which the Company receives a written request for
inclusion therein within five (5) business days after the notice contemplated by
the immediately preceding sentence is given to the Holders or, in the case of a
Block Trade, as provided in Section 2.15.

2.4 Selection of Underwriters. In the event that the Company is required to file
a Registration Statement covering any Registrable Securities and the proposed
public offering is to be an underwritten public offering, the managing
underwriter shall be one or more reputable nationally recognized investment
banks selected by the Participating Holders holding a majority of the
Registrable Securities to be sold in such offering and reasonably acceptable to
the Company, which consent shall not be unreasonably withheld, delayed or
conditioned; provided that the managing underwriter for any registration
initiated by the Company for its own account shall be a reputable national
recognized investment bank selected by the Company in its sole discretion.

2.5 Suspension of Effectiveness; Company-Initiated Registrations.

(a) Notwithstanding the foregoing obligations in this Section 2, with respect to
any Registration Statement or Shelf Registration Statement, whether filed or to
be filed pursuant to this Agreement, if the Company shall reasonably determine
that maintaining the effectiveness of such Registration Statement or Shelf
Registration Statement, or filing an amendment or supplement thereto (or, if no
Registration Statement or Shelf Registration Statement has yet been filed,
filing such a Registration Statement or Shelf Registration Statement) would
(i) materially interfere with a significant acquisition, corporate
reorganization, financing, securities offering or other similar transaction
involving the Company; (ii) require premature disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential; or (iii) render the Company unable to comply with requirements
under the Securities Act or Exchange Act (a “Disadvantageous Condition”), the
Company may

 

7



--------------------------------------------------------------------------------

notify the Holders whose offers and sales of Registrable Securities are covered
(or to be covered) by such Registration Statement or Shelf Registration
Statement (a “Blackout Notice”) that such Registration Statement or Shelf
Registration Statement is unavailable for use (or will not be filed as
requested). The period during which any such Registration Statement or Shelf
Registration Statement may be made unavailable for use by the Holders shall be
for the shortest period reasonably practicable, and in any event for not more
than sixty (60) consecutive calendar days (a “Blackout Period”). Upon the
receipt of any such Blackout Notice, the Holders shall forthwith discontinue use
of the prospectus contained in any effective Registration Statement or Shelf
Registration Statement during the Blackout Period; provided, that, if at the
time of receipt of such Blackout Notice any Holder shall have sold its
Registrable Securities (or have signed a firm commitment underwriting agreement
with respect to the purchase of such shares) and the Disadvantageous Condition
is not of a nature that would require a post-effective amendment to the
Registration Statement or Shelf Registration Statement, then the Company shall
use commercially reasonable efforts to take such action as to eliminate any
restriction imposed by federal securities laws on the timely delivery of such
Registrable Securities. When any Disadvantageous Condition as to which a
Blackout Notice has been previously delivered shall cease to exist, the Company
shall as promptly as reasonably practicable notify the Holders and take such
actions in respect of such Registration Statement or Shelf Registration
Statement as are otherwise required by this Agreement. The effectiveness period
for any registration requested pursuant to this Section 2 for which the Company
has given notice of a Blackout Period shall be increased by the length of time
of such Blackout Period. If the Company declares a Blackout Period with respect
to a Demand Request for a Registration Statement that has not yet been declared
effective, the Holders may by notice to the Company withdraw the related Demand
Registration request without such Demand Request counting against the number of
Demand Requests permitted to be made under Section 2.1(c).

(b) The Company shall not be obligated to effect, or to take any action to
effect, any registration of Registrable Securities pursuant to Section 2.1 or
Section 2.3 during the period that is sixty (60) days before the Company’s good
faith estimate of the date of filing of, and ending on a date that is ninety
(90) days after the effective date of, a Company-initiated registration
statement to register any of its equity interests under the Securities Act,
provided that the Company is (A) actively employing in good faith commercially
reasonable efforts to cause such registration statement to become effective and
(B) in compliance with the requirements of Section 2.2, including providing the
Holders with a Piggyback Notice.

2.6 Duplicate Registrations. The Company shall not be required to effect a
registration under this Agreement if the Registrable Securities that are the
subject of such request are at the time of such request included in an effective
registration statement of the Company permitting the resale of such Registrable
Securities in the manner contemplated by the Requesting Holder.

2.7 Priority for Registration.

(a) General. Notwithstanding any other provision of this Agreement and subject
to Section 2.7(b), Section 2.7(c) and Section 2.7(d) below, if the managing
underwriter of an underwritten public offering determines in good faith and
advises the Participating Holders and the Company in writing that the inclusion
of all Registrable Securities proposed to be included by the Company and any
other Holders in the underwritten public offering would

 

8



--------------------------------------------------------------------------------

materially and adversely interfere with the successful marketing of the
securities to be included in such offering at the desired offering price, timing
or distribution method, then the Company will be obligated to include in such
Registration Statement, as to each Holder, only a portion of the Registrable
Securities such Holder has requested be registered equal to the ratio which such
Holder’s requested Registrable Securities bears to the total number of
Registrable Securities requested to be included in such Registration Statement
by all Holders who have requested that their Registrable Securities be included
in such Registration Statement.

(b) Demand or Shelf Takedown. It is acknowledged by the parties hereto that
pursuant to Section 2.7(a) above, the securities to be included in a
registration requested by the Requesting Holders pursuant to Section 2.1 or in a
Shelf Takedown Prospectus Supplement pursuant to Section 2.3 shall be allocated:
(i) first, to the Requesting Holders or Holders who have provided a Shelf
Takedown Notice; (ii) second, to any other Holders (other than those in clause
(i)); (iii) third, to the Company; and (iv) fourth, to any other holders of
equity interests of the Company requesting registration of securities of the
Company; provided that in the case of a demand by any Holder(s) with respect to
which one or more other Holders has exercised its piggyback rights pursuant to
Section 2.2 hereof, any such Holder may convert its piggyback election to a
Demand Request, such that such Holder will be included in subclause (i) above in
the event of any cutback pursuant to this Section 2.7.

(c) Piggyback. It is acknowledged by the parties hereto that pursuant to
Section 2.7(a) above, the securities to be included in a registration initiated
by the Company, including with respect to a Shelf Takedown Prospectus
Supplement, shall be allocated: (i) first, to the Company; (ii) second, to the
Holders; and (iii) third, to any others requesting registration of securities of
the Company.

(d) Other registrations. It is acknowledged by the parties hereto that pursuant
to Section 2.7(a) above, the securities to be included in a registration
initiated by holders of equity securities other than the Company or the Holders
shall be allocated: (i) first, to such initiating holders; (ii) second, to the
Holders; and (iii) third, to the Company.

2.8 Registration Procedures.

(a) Obligations of the Company. Whenever registration of Registrable Securities
is required pursuant to this Agreement, the Company shall use commercially
reasonable efforts to effect the registration and sale of such Registrable
Securities in accordance with the intended method of distribution thereof as
promptly as possible, and in connection with any such request, the Company
shall, as expeditiously as possible:

(i) Preparation of Registration Statement; Effectiveness. Prepare and file with
the SEC (in any event not later than forty-five (45) days after receipt of a
Demand Request or a Shelf Request, as applicable, to file a Registration
Statement with respect to Registrable Securities), a Registration Statement on
any form on which the Company then qualifies, which counsel for the Company
shall deem appropriate and pursuant to which such offering may be made in
accordance with the intended method of distribution thereof for a Demand Request
and on Form S-1, Form S-3 or any other available form for a Shelf Request
(except that the Registration Statement shall contain such information as may
reasonably be

 

9



--------------------------------------------------------------------------------

requested for marketing or other purposes by the managing underwriter), and use
commercially reasonable efforts to cause any registration required hereunder to
become effective as soon as practicable after the initial filing thereof (and
within ninety (90) days of such filing) and remain effective for a period of not
less than ninety (90) days (or such shorter period in which all Registrable
Securities have been sold in accordance with the methods of distribution set
forth in the Registration Statement); provided, however, that, in the case of
any Shelf Registration Statement, such ninety (90) day period shall be extended,
if necessary, to keep the Registration Statement effective until all such
Registrable Securities are sold, provided that Rule 415, or any successor rule
under the Securities Act, permits an offering on a continuous or delayed basis;

(ii) Participation in Preparation. Provide any Participating Holder, any
underwriter participating in any disposition pursuant to a Registration
Statement, and any attorney, accountant or other agent retained by any
Participating Holder or underwriter (each, an “Inspector” and, collectively, the
“Inspectors”), the opportunity to participate in the preparation of (including,
but not limited to, reviewing and commenting on) such Registration Statement,
each prospectus included therein or filed with the SEC and each amendment or
supplement thereto;

(iii) Due Diligence. For a reasonable period prior to the filing of any
Registration Statement pursuant to this Agreement, make available for inspection
by the Inspectors upon reasonable notice at reasonable times and for reasonable
periods such financial and other information and books and records, pertinent
corporate documents and properties of the Company and its subsidiaries and cause
the officers, directors, employees, counsel and independent certified public
accountants of the Company and its subsidiaries to respond to such inquiries and
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement, as shall be reasonably necessary,
in the judgment of the Company’s counsel, to conduct a reasonable investigation
within the meaning of the Securities Act; provided, that, if any such
information is identified by the Company as being confidential or proprietary,
each Inspector receiving such information shall take such actions as are
reasonably necessary to protect the confidentiality of such information and
shall sign customary confidentiality agreements reasonably requested by the
Company prior to the receipt of such information and, provided further, that, in
no event shall the Company be required to make available any information that
the Company determines in good faith to be competitively sensitive, confidential
or privileged;

(iv) General Notifications. Promptly notify in writing the Participating
Holders, the sales or placement agent, if any, therefor and the managing
underwriter of the securities being sold, (A) when such Registration Statement
or the prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to any such
Registration Statement or any post-effective amendment, when the same has become
effective, (B) when the SEC notifies the Company whether there will be a
“review” of such Registration Statement, (C) of any comments (oral or written)
by the SEC and by the blue sky or securities commissioner or regulator of any
state with respect thereto and (D) of any request by the SEC for any amendments
or supplements to such Registration Statement or the prospectus or for
additional information;

 

10



--------------------------------------------------------------------------------

(v) 10b-5 Notification. Promptly notify in writing the Participating Holders,
the sales or placement agent, if any, therefor and the managing underwriter of
the securities being sold pursuant to any Registration Statement at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act upon discovery that, or upon the happening of any event as a
result of which, any prospectus included in such Registration Statement (or
amendment or supplement thereto) contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances
under which they were made, and the Company shall as promptly as reasonably
practicable prepare a supplement or amendment to such prospectus and file it
with the SEC so that after delivery of such prospectus, as so amended or
supplemented, to the purchasers of such Registrable Securities, such prospectus,
as so amended or supplemented, shall not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances under which they were made;

(vi) Notification of Stop Orders; Suspensions of Qualifications and Exemptions.
Promptly notify in writing the Participating Holders, the sales or placement
agent, if any, therefor and the managing underwriter of the securities being
sold of the issuance by the SEC of (A) any stop order issued or threatened to be
issued by the SEC or (B) any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and the Company agrees to use commercially
reasonable efforts to (x) prevent the issuance of any such stop order, and in
the event of such issuance, to obtain the withdrawal of any such stop order and
(y) obtain the withdrawal of any order suspending or preventing the use of any
related prospectus or suspending the qualification of any Registrable Securities
included in such Registration Statement for sale in any jurisdiction as early as
reasonably practicable;

(vii) Amendments and Supplements; Acceleration. Prepare and file with the SEC
such amendments, including post-effective amendments to each Registration
Statement as may be necessary to keep such Registration Statement continuously
effective for the applicable time period required hereunder and, if applicable,
file any Registration Statements pursuant to Rule 462(b) under the Securities
Act; cause the related prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) promulgated under the Securities Act; and
comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement as
so amended or in such prospectus as so supplemented;

(viii) Copies. Furnish as promptly as practicable (and as far in advance as
reasonably practicable prior to filing) to each Participating Holder and
Inspector prior to filing a Registration Statement or any supplement or
amendment thereto, copies of such Registration Statement, supplement or
amendment as it is proposed to be filed, and after such filing such number of
copies of such Registration Statement, each amendment and supplement thereto (in
each case including all exhibits thereto), the prospectus included in such
Registration Statement (including each preliminary prospectus) and such other
documents as each such Participating Holder or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Participating Holder;

 

11



--------------------------------------------------------------------------------

(ix) Blue Sky. Use commercially reasonable efforts to, prior to any public
offering of the Registrable Securities, register or qualify (or seek an
exemption from registration or qualifications) such Registrable Securities under
such other securities or blue sky laws of such jurisdictions as any
Participating Holder or underwriter may reasonably request, and to continue such
qualification in effect in each such jurisdiction for as long as is permissible
pursuant to the laws of such jurisdiction, or for as long as a Participating
Holder or underwriter requests or until all of such Registrable Securities are
sold, whichever is shortest, and do any and all other acts and things which may
be reasonably necessary or advisable to enable any Participating Holder to
consummate the disposition in such jurisdictions of the Registrable Securities;
provided that the Company shall not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified, to take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject or conform its capitalization
or the composition of its assets at the time to the securities or blue sky laws
of any such jurisdiction;

(x) Other Approvals. Use commercially reasonable efforts to obtain all other
approvals, consents, exemptions or authorizations from such governmental
agencies or authorities as may be necessary to enable the Participating Holders
and underwriters to consummate the disposition of Registrable Securities;

(xi) Agreements. Enter into customary agreements (including any underwriting
agreements in customary form, including any lock-up provisions therein), and
take such other actions as may be reasonably required in order to expedite or
facilitate the disposition of Registrable Securities;

(xii) “Cold Comfort” Letter. Obtain a “cold comfort” letter from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by “cold comfort” letters as the managing
underwriter may reasonably request, and reasonably satisfactory to the
Participating Holders;

(xiii) Legal Opinion. Furnish, at the request of any underwriter of Registrable
Securities on the date such securities are delivered to the underwriters for
sale pursuant to such registration, an opinion, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
Holders, and the placement agent or sales agent, if any, thereof and the
underwriters, if any, thereof, covering such legal matters with respect to the
registration in respect of which such opinion is being given as such underwriter
may reasonably request and as are customarily included in such opinions, and
reasonably satisfactory to the Participating Holders;

(xiv) SEC Compliance; Earnings Statement. Use commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC and make available
to its shareholders, as soon as reasonably practicable, but no later than
fifteen (15) months after the effective date of any Registration Statement, an
earnings statement covering a period of twelve (12) months beginning after the
effective date of such Registration Statement, in a manner which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

 

12



--------------------------------------------------------------------------------

(xv) Certificates; Closing. Provide officers’ certificates and other customary
closing documents;

(xvi) FINRA. Cooperate with each Participating Holder and each underwriter
participating in the disposition of such Registrable Securities and
underwriters’ counsel in connection with any filings required to be made with
FINRA, including the retention of a “Qualified Independent Underwriter” (as
defined in FINRA Rule 5121(f)(12)) and the use of commercially reasonable
efforts to obtain FINRA’s pre-clearing or pre-approval of the applicable
registration statement and applicable prospectus upon filing with the SEC;

(xvii) Road Show. Cause appropriate officers as are reasonably requested by a
managing underwriter to participate in a “road show” or similar marketing effort
being conducted by such underwriter with respect to an underwritten public
offering;

(xviii) Listing. Use commercially reasonable efforts to cause all such
Registrable Securities to be listed on each securities exchange, including the
NYSE MKT, on which similar securities issued by the Company are then listed;

(xix) Transfer Agent, Registrar and CUSIP. Provide a transfer agent and
registrar for all Registrable Securities registered pursuant hereto and a CUSIP
number for all such Registrable Securities, in each case, no later than the
effective date of such registration;

(xx) Commercially Reasonable Efforts. Use commercially reasonable efforts to
take all other actions necessary to effect the registration of the Registrable
Securities contemplated hereby.

(b) Holder Information. The Company may require each Participating Holder as to
which any registration of such Holder’s Registrable Securities is being effected
to furnish to the Company such information regarding such Participating Holder
and such Participating Holder’s method of distribution of such Registrable
Securities as the Company may from time to time reasonably request in writing.
If a Participating Holder refuses to provide the Company with any of such
information on the grounds that it is not necessary to include such information
in the Registration Statement, the Company may exclude such Participating
Holder’s Registrable Securities from the Registration Statement if the Company
determines, upon the advice of its counsel, that such information must be
included in the Registration Statement and such Participating Holder continues
thereafter to withhold such information. The exclusion of a Participating
Holder’s Registrable Securities shall not affect the registration of the other
Registrable Securities to be included in the Registration Statement.

(c) Notice to Discontinue. Each Participating Holder whose Registrable
Securities are covered by a Registration Statement filed pursuant to this
Agreement agrees that, upon receipt of written notice from the Company of the
happening of any event of the kind described in Section 2.8(a)(v), such
Participating Holder shall forthwith discontinue the disposition of Registrable
Securities until such Participating Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.8(a)(v) or until it
is advised in

 

13



--------------------------------------------------------------------------------

writing by the Company that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings which are incorporated
by reference into the prospectus, and, if so directed by the Company in the case
of an event described in Section 2.8(a)(v), such Participating Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Participating Holder’s possession, of the
prospectus covering such Registrable Securities which is current at the time of
receipt of such notice. If the Company shall give any such notice, the Company
shall extend the period during which such Registration Statement is to be
maintained effective by the number of days during the period from and including
the date of the giving of such notice pursuant to Section 2.8(a)(v) to and
including the date when the Participating Holder shall have received the copies
of the supplemented or amended prospectus contemplated by, and meeting the
requirements of, Section 2.8(a)(v).

2.9 Registration Expenses. Except as otherwise provided herein, all Registration
Expenses shall be borne by the Company. All Selling Expenses relating to
Registrable Securities registered shall be borne by the Participating Holders of
such Registrable Securities pro rata on the basis of the number of Registrable
Securities so registered. The obligations of parties under this Section shall
survive the termination of this Agreement.

2.10 Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless to the fullest extent permitted by law, each Holder, each of their
directors, officers, employees, advisors, agents and general or limited partners
(and the directors, officers, employees, advisors and agents thereof), their
respective Affiliates and each Person who controls (within the meaning of the
Securities Act or the Exchange Act) any of such Persons, and each underwriter
and each Person who controls (within the meaning of the Securities Act or the
Exchange Act) any underwriter (collectively, “Holder Indemnified Parties”) from
and against any and all losses, claims, damages, expenses (including, without
limitation, reasonable costs of investigation and fees, disbursements and other
charges of counsel, any amounts paid in settlement effected with the Company’s
consent, which consent shall not be unreasonably withheld or delayed, and any
costs incurred in enforcing the Company’s indemnification obligations hereunder)
or other liabilities (collectively, “Losses”) to which any such Holder
Indemnified Party may become subject under the Securities Act, Exchange Act, any
other federal law, any state or common law or any rule or regulation promulgated
thereunder or otherwise, insofar as such Losses are resulting from or arising
out of or based upon (i) any untrue, or alleged untrue, statement of a material
fact contained in any Registration Statement or Shelf Registration Statement,
prospectus or preliminary prospectus (as amended or supplemented) or any
document incorporated by reference in any of the foregoing or resulting from or
arising out of or based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made), not misleading or (ii) any violation by the Company of the
Securities Act, Exchange Act, any other federal law, any state or common law or
any rule or regulation promulgated thereunder or otherwise incident to any
registration, qualification or compliance and in any such case, the Company will
promptly reimburse each such Holder Indemnified Party for any legal expenses and
any other Losses reasonably incurred in connection with investigating, preparing
or defending any such claim, loss, damage, liability,

 

14



--------------------------------------------------------------------------------

action or investigation or proceeding (collectively, a “Claim”); provided,
however, that the Company will not be liable in any such case if and to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by such Holder Indemnified Party in writing
specifically for use in any Registration Statement, preliminary prospectus,
prospectus, free writing prospectus or prospectus supplement, as applicable.
Such indemnity obligation shall remain in full force and effect regardless of
any investigation made by or on behalf of the Holder Indemnified Parties and
shall survive the transfer of Registrable Securities by such Holder Indemnified
Parties and the termination of this Agreement.

(b) Indemnification by Holders. In connection with any proposed registration in
which a Holder is participating pursuant to this Agreement, each such Holder
shall furnish to the Company in writing such information with respect to such
Holder as the Company may reasonably request or as may be required by law for
use in connection with any Registration Statement or prospectus or preliminary
prospectus to be used in connection with such registration and each Holder
agrees, severally and not jointly, to indemnify and hold harmless the Company,
any underwriter retained by the Company and their respective directors,
officers, partners, employees, advisors, agents and general or limited partners
(and the directors, officers, employees, advisors and agents thereof), their
respective Affiliates and each Person who controls (within the meaning of the
Securities Act or the Exchange Act) any of such Persons to the same extent as
the foregoing indemnity from the Company to the Holder Indemnified Parties as
set forth in Section 2.10(a) (subject to the exceptions set forth in the
foregoing indemnity, the proviso to this sentence and applicable law), but only
with respect to any such information furnished in writing by such Holder
expressly for use therein; provided, however, that the liability of any Holder
under this Section 2.10(b) shall be limited to the amount of the net proceeds
received by such Holder in the offering giving rise to such liability. Such
indemnity obligation shall remain in full force and effect regardless of any
investigation made by or on behalf of the Holder Indemnified Parties (except as
provided above) and shall survive the transfer of Registrable Securities by such
Holder and the termination of this Agreement.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder (the “Indemnified Party”) agrees to give prompt
written notice to the indemnifying party (the “Indemnifying Party”) after the
receipt by the Indemnified Party of any written notice of the commencement of
any action, suit, proceeding or investigation or threat thereof made in writing
for which the Indemnified Party intends to claim indemnification or contribution
pursuant to this Agreement; provided, however, that, the failure to so notify
the Indemnifying Party shall not relieve the Indemnifying Party of any liability
that it may have to the Indemnified Party hereunder unless and to the extent
such Indemnifying Party is materially prejudiced by such failure. If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party. The
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action with counsel satisfactory to the Indemnified Party in its
reasonable judgment or (iii) the

 

15



--------------------------------------------------------------------------------

named parties to any such action (including, but not limited to, any impleaded
parties) reasonably believe that the representation of such Indemnified Party
and the Indemnifying Party by the same counsel would be inappropriate under
applicable standards of professional conduct. In the case of clauses (ii) and
(iii) above, the Indemnifying Party shall not have the right to assume the
defense of such action on behalf of such Indemnified Party. No Indemnifying
Party shall be liable for any settlement entered into without its written
consent, which consent shall not be unreasonably withheld. No Indemnifying Party
shall, without the written consent of the Indemnified Party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of the Indemnified Party from all liability arising out of such action
or claim and (B) does not include a statement as to, or an admission of, fault,
culpability or a failure to act by or on behalf of any Indemnified Party. The
rights afforded to any Indemnified Party hereunder shall be in addition to any
rights that such Indemnified Party may have at common law, by separate agreement
or otherwise.

(d) Contribution. If the indemnification provided for in this Section 2.10 from
the Indemnifying Party is unavailable or insufficient to hold harmless an
Indemnified Party in respect of any Losses referred to herein, then the
Indemnifying Party, in lieu of indemnifying the Indemnified Party, shall
contribute to the amount paid or payable by the Indemnified Party as a result of
such Losses in such proportion as is appropriate to reflect the relative fault
of the Indemnifying Party and the Indemnified Party, as well as any other
relevant equitable considerations. The relative faults of the Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, was
made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the Indemnifying Party’s and Indemnified Party’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such action; provided, however, that the liability of any Holder under this
Section 2.10(d) shall be limited to the amount of the net proceeds received by
such Holder in the offering giving rise to such liability. The amount paid or
payable by a party as a result of the Losses or other liabilities referred to
above shall be deemed to include, subject to the limitations set forth in
clauses (a), (b) and (c) of this Section 2.10, any legal or other fees, charges
or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

2.11 Rule 144; Other Exemptions. With a view to making available to the Holders
the benefits of Rule 144 and other rules and regulations of the SEC that may at
any time permit a Holder to sell securities of the Company to the public without
registration, the Company covenants that it shall use commercially reasonable
efforts to (i) file in a timely manner all reports and other documents required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations adopted by the SEC thereunder and (ii) take such further action
as each Holder may reasonably request (including, but not limited to, providing
any information necessary to comply with Rule 144, if available with respect to
resales of the Registrable Securities under the Securities Act), at all times
from and after the date hereof, all to the extent required from time to time to
enable such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144 (if
available with respect to resales of the Registrable Securities). Upon the
written request of a Holder, the Company shall deliver to the Holder a written
statement as to whether it has complied with such requirements.

 

16



--------------------------------------------------------------------------------

2.12 Limitations on Subsequent Registration Rights. The Company represents and
warrants that it has not granted registration rights on or prior to the date
hereof (other than pursuant to this Agreement and the Original Agreement) and
agrees that from and after the date hereof, it shall not, without the prior
written consent of the Holders, which consent shall not be unreasonably
withheld, enter into any agreement (or amendment or waiver of the provisions of
any agreement) with any holder or prospective holder of any securities of the
Company that would grant such holder registration rights that are more favorable
or senior to those granted to the Holders hereunder, as reasonably determined by
the Company. The Company agrees that any holder or prospective holder granted
registration rights in any such agreement shall be required to be subject to
reasonable lock-up provisions if requested by the Company or underwriters.

2.13 Transfer of Registration Rights. The rights of a Holder hereunder may be
transferred or assigned in connection with a transfer of Registrable Securities
to (i) any Affiliate of a Holder, (ii) any subsidiary, parent, partner, retired
partner, limited partner, shareholder or member of a Holder, or (iii) any family
member or trust for the benefit of any Holder. Notwithstanding the foregoing,
such rights may only be transferred or assigned provided that all of the
following additional conditions are satisfied: (a) such transfer or assignment
is effected in accordance with applicable securities laws; (b) such transferee
or assignee agrees in writing to become subject to the terms of this Agreement;
and (c) the Company is given written notice by such Holder of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.

2.14 Lock-Up Agreement. Each Holder agrees that in connection with any
registered offering of the Common Stock or other equity securities of the
Company, and upon the request of the managing underwriter in such offering, such
Holder shall not, without the prior written consent of such managing
underwriter, during the ten (10) days prior to the effective date of such
registration and ending on the date specified by such managing underwriter (such
period not to exceed ninety (90) days), (a) offer, pledge, sell, contract to
sell, grant any option or contract to purchase, purchase any option or contract
to sell, hedge the beneficial ownership of or otherwise dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into,
exercisable for or exchangeable for shares of Common Stock (whether such shares
or any such securities are then owned by the Holder or are thereafter acquired),
or (b) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (a) or (b) above is
to be settled by delivery of Common Stock or such other securities, in cash or
otherwise. The foregoing provisions of this Section 2.14 shall not apply to
sales of Registrable Securities to be included in an offering made pursuant to
Section 2. Each Holder of Registrable Securities agrees to execute and deliver
such other agreements as may be reasonably requested by the Company or the
managing underwriter which are consistent with the foregoing or which are
necessary to give further effect thereto.

 

17



--------------------------------------------------------------------------------

2.15 Block Trades. Notwithstanding any other provision of this Article II, but
subject to Sections 2.5 and 2.8(c), if the Holders desire to effect a Block
Trade, then notwithstanding any other time periods in this Article II, the
Holders shall provide written notice to the Company at least three (3) business
days prior to the date such Block Trade will commence. As expeditiously as
possible, the Company shall use its reasonable best efforts to facilitate such
Block Trade. The Holders shall use reasonable best efforts to work with the
Company and the underwriters (including by disclosing the maximum number of
Registrable Securities proposed to be the subject of such Block Trade) in order
to facilitate preparation of the Registration Statement, prospectus contained
therein and other offering documentation related to the Block Trade and any
related due diligence and comfort procedures.

ARTICLE III

GENERAL PROVISIONS

3.1 Entire Agreement. This Agreement and any certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof, including the Original
Agreement.

3.2 Assignment; Binding Effect. Except as otherwise provided in Section 2.13, no
party may assign either this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the other parties.
All of the terms, agreements, covenants, representations, warranties and
conditions of this Agreement are binding upon, and inure to the benefit of and
are enforceable by, the parties and their respective successors and permitted
assigns.

3.3 Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and shall be given
by personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, to the
address listed for each party on the signature pages to the Purchase Agreement
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof). All notices, requests or other communications will
be effective and deemed given only as follows: (i) if given by personal
delivery, upon such personal delivery, (ii) if sent by certified or registered
mail, on the fifth business day after being deposited in the United States mail,
(iii) if sent for next day delivery by overnight delivery service, on the date
of delivery as confirmed by written confirmation of delivery, (iv) if sent by
facsimile, upon the transmitter’s confirmation of receipt of such facsimile
transmission, except that if such confirmation is received after 5:00 p.m. (in
the recipient’s time zone) on a business day, or is received on a day that is
not a business day, then such notice, request or communication will not be
deemed effective or given until the next succeeding business day. Notices,
requests and other communications sent in any other manner, including by
electronic mail, will not be effective.

3.4 Specific Performance; Remedies. Each party acknowledges and agrees that the
other parties would be damaged irreparably if any provision of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. Accordingly, the parties will be entitled to an injunction,
injunctions or other equitable relief to prevent breaches of the provisions of
this Agreement and to enforce specifically this Agreement and its provisions in
any

 

18



--------------------------------------------------------------------------------

action or proceeding instituted in any state or federal court sitting in
Pittsburgh, Pennsylvania having jurisdiction over the parties and the matter, in
addition to any other remedy to which they may be entitled, at law or in equity.
Except as expressly provided herein, the rights, obligations and remedies
created by this Agreement are cumulative and in addition to any other rights,
obligations or remedies otherwise available at law or in equity. Except as
expressly provided herein, nothing herein will be considered an election of
remedies.

3.5 Submission to Jurisdiction; Waiver of Jury Trial.

(a) Submission to Jurisdiction. Any action, suit or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby shall only be
brought in any state or federal court sitting in Pittsburgh, Pennsylvania, and
each party consents to the exclusive jurisdiction and venue of such courts (and
of the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such, action, suit or proceeding in any such court or that any such action, suit
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such action, suit or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, service of process on such party as
provided in Section 3.5 shall be deemed effective service of process on such
party.

(b) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE THAT MAY
ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE SUCH PARTY HEREBY EXPRESSLY WAIVES ITS RIGHT TO
JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO
ENCOMPASS ANY AND ALL ACTIONS, SUITS AND PROCEEDINGS THAT RELATE TO THE SUBJECT
MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY REPRESENTS THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) SUCH PARTY UNDERSTANDS AND WITH THE ADVICE OF COUNSEL HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND REPRESENTATIONS IN THIS SECTION
3.5(b).

3.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to any choice of law principles.

 

19



--------------------------------------------------------------------------------

3.7 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

3.8 Amendments. This Agreement may not be amended or modified without the
written consent of the Holders and the Company.

3.9 Extensions; Waivers. Any party may, for itself only, (a) extend the time for
the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.

3.10 Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party or to any circumstance, is judicially
determined not to be enforceable in accordance with its terms, the parties agree
that the court judicially making such determination may modify the provision in
a manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its modified form, such provision will
then be enforceable and will be enforced.

3.11 Counterparts; Effectiveness. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. For purposes of determining whether a party
has signed this Agreement or any document contemplated hereby or any amendment
or waiver hereof, only a handwritten original signature on a paper document or a
“pdf” or facsimile copy of such a handwritten original signature shall
constitute a signature, notwithstanding any law relating to or enabling the
creation, execution or delivery of any contract or signature by electronic
means.

3.12 Construction. This Agreement has been freely and fairly negotiated among
the parties. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement. Any reference to
any law will be deemed to refer to such law as in effect on the date hereof and
all rules and regulations promulgated thereunder, unless the context requires
otherwise. The words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation.” Pronouns in masculine, feminine, and neuter
genders will be construed to include any other

 

20



--------------------------------------------------------------------------------

gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context otherwise requires. The words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The parties intend that each representation,
warranty, and covenant contained herein will have independent significance. If
any party has breached any covenant contained herein in any respect, the fact
that there exists another covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first covenant. Time is of the essence in the performance of this
Agreement.

3.13 Attorneys’ Fees. If any dispute among any parties arises in connection with
this Agreement, the prevailing party in the resolution of such dispute in any
action or proceeding will be entitled to an order awarding full recovery of
reasonable attorneys’ fees and expenses, costs and expenses (including experts’
fees and expenses and the costs of enforcing this Section 3.13) incurred in
connection therewith, including court costs, from the non-prevailing party.

3.14 Adjustments for Stock or Unit Splits, Etc. Wherever in this Agreement there
is a reference to a specific number of units of the Company’s capital stock of
any class or series, then, upon the occurrence of any subdivision, combination
or stock or unit dividend of such class or series of stock or unit, the specific
number of units so referenced in this Agreement will automatically be
proportionally adjusted to reflect the effect of such subdivision, combination
or stock or unit dividend on the outstanding units of such class or series of
stock or units.

3.15 Term. Notwithstanding the foregoing provisions, and except as otherwise
provided in Section 2.09 and Section 2.10, the registration rights provided
in Article II of this Agreement shall terminate (a) as to each Holder
individually, upon the earlier to occur of (i) the time when the Registrable
Securities held by each Holder may be sold without restriction pursuant to Rule
144 under the Securities Act, or (ii) (A) with respect to Wadhwani Affiliates,
the time when the Wadhwani Affiliates own, in the aggregate, less than five
percent (5%) of the outstanding shares of Common Stock or (B) with respect to
the Trivedi Affiliates, the time when the Trivedi Affiliates own, in the
aggregate, less than five percent (5%) of the outstanding shares of Common
Stock, as applicable, or (b) when all Registrable Securities have been sold
pursuant to a Registration Statement.

[SIGNATURE PAGES FOLLOW]

 

21



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Registration Rights
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.

 

 

MASTECH DIGITAL, INC.

By:  

/s/ John J. Cronin

Name:   John J. Cronin Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ASHOK TRIVEDI /s/ Ashok K. Trivedi                 ASHOK K. TRIVEDI REVOCABLE
TRUST By:   /s/ Ashok K. Trivedi                 Name: Ashok K. Trivedi Title:
Trustee STP L.P. By:   Trivedi Family Office LLC, as General Partner   By:  

/s/ Ashok K. Trivedi

  Name: Ashok K. Trivedi   Title: Managing Member EDANI L.P. By:   Trivedi
Family Office LLC, as General Partner   By:  

/s/ Ashok K. Trivedi

  Name: Ashok K. Trivedi   Title: Managing Member RIVEDA L.P. By:   Trivedi
Family Office LLC, as General Partner   By:  

/s/ Ashok K. Trivedi

  Name: Ashok K. Trivedi   Title: Managing Member



--------------------------------------------------------------------------------

SUNIL WADHWANI /s/ Sunil Wadhwani             THE REVOCABLE DECLARATION OF TRUST
OF SUNIL WADHWANI By:   /s/ Sunil Wadhwani             Name: Sunil Wadhwani
Title: Trustee WADHWANI PARTNERS NO. 1 L.P. By:   Wadhwani Family Office LLC, as
General Partner   By:  

/s/ Sunil Wadhwani

  Name: Sunil Wadhwani   Title: Managing Member WADHWANI PARTNERS NO. 2 L.P. By:
  Wadhwani Family Office LLC, as General Partner   By:  

/s/ Sunil Wadhwani

  Name: Sunil Wadhwani   Title: Managing Member



--------------------------------------------------------------------------------

Annex A

Holders of Registrable Securities

 

Name of Holder

   Shares of Common
Stock Owned  

Sunil Wadhwani

     2,160,172  

The Revocable Declaration of Trust of Sunil Wadhwani

     857,144  

Wadhwani Partners No. 1 L.P.

     303,332  

Wadhwani Partners No. 2 L.P.

     86,666  

Ashok Trivedi

     2,194,756  

Ashok K. Trivedi Revocable Trust

     857,144  

STP L.P.

     118,472  

Edani L.P.

     118,471  

Riveda L.P.

     118,471  